 



EXHIBIT 10.4




() [a27530a2753001.gif]
Deutsche Bank AG London
Winchester house
1 Great Winchester St, London
EC2N 2DB
Telephone: 44 20 7545 8000

c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500

Internal Reference: 159078



         
 
  DATE:   February 12, 2007
 
       
 
  TO:   Illumina, Inc.
 
  ATTENTION:   Christian O. Henry
 
      Senior Vice President, Chief Financial Officer
 
  TELEPHONE:   858-202-4508
 
  FACSIMILE:   858-202-4599
 
       
 
  FROM:   Deutsche Bank AG London
 
  TELEPHONE:   + 44 20 7545 8193
 
  FACSIMILE:   + 44 11 3336 2009
 
       
 
  SUBJECT:   Issuer Warrant Transaction
 
       
 
  REFERENCE NUMBER(S):   159078

     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG acting
through its London branch (“Bank”) and Illumina, Inc. (“Issuer”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.
     DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC. HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT,

     
Chairman of the Supervisory Board: Clemens Borsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann,Tessen von Heydebreck,Anthony
Dilorio,Hugo Banziger
  Deutsche Bank AG is regulated by the FSA for the conduct of designated
Investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 



--------------------------------------------------------------------------------



 



GUARANTEE OR OTHERWISE WITH RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE
TRANSACTION. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES
INVESTOR PROTECTION CORPORATION (SIPC).
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
     This Confirmation evidences a complete and binding agreement between Bank
and Issuer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement as if Bank and Issuer had executed an
agreement in such form on the date hereof (but without any Schedule except for
(i) the election of Loss and Second Method and US Dollars (“USD”) as the
Termination Currency and (ii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “first”).
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
     The Transaction hereunder shall be the sole Transaction under the
Agreement. If there exists any ISDA Master Agreement between Bank and
Counterparty or any confirmation or other agreement between Bank and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Bank and Counterparty, then notwithstanding anything to the contrary in
such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Bank and Counterparty are parties, the Transaction shall not
be considered Transactions under, or otherwise governed by, such existing or
deemed ISDA Master Agreement.
     2. The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

     
General Terms:
   
 
   
           Trade Date:
  February 12, 2007
 
   
           Effective Date:
  February 16, 2007, subject to Section 8(l) below
 
   
           Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.
 
   
           Warrant Style:
  European

2



--------------------------------------------------------------------------------



 



     
          Warrant Type:
  Call
 
   
          Seller:
  Issuer
 
   
          Buyer:
  Bank
 
   
          Shares:
  The Common Stock of Issuer, par value USD0.01 per share (Ticker Symbol:
“ILMN”).
 
   
          Number of Warrants:
  For each Component, as provided in Annex A to this Confirmation.
 
   
          Warrant Entitlement:
  One Share per Warrant
 
   
          Strike Price:
  USD62.8740
 
   
          Premium:
  USD24,265,500 (Premium per Warrant USD10.0904)
 
   
          Premium Payment Date:
  The Effective Date
 
   
          Exchange:
  NASDAQ Global Market
 
   
          Related Exchange:
  All Exchanges
 
   
Procedures for Exercise:
   
 
   
     In respect of any Component:
   
 
   
          Expiration Time:
  Valuation Time
 
   
          Expiration Date:
  As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction; and provided further that if the Expiration Date has not occurred
pursuant to the preceding proviso as of the Final Disruption Date, the Final
Disruption Date shall be the Expiration Date (irrespective of whether such date
is an Expiration Date occurring on the Final Disruption Date in respect of any
other Component for the Transaction) and the Calculation Agent shall determine
the VWAP Price of the Shares as of the Valuation Time on such day.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. “Final Disruption Date” means
July 25, 2014. Section 6.6 of the Equity Definitions shall

3



--------------------------------------------------------------------------------



 



     
 
  not apply to any Valuation Date occurring on an Expiration Date.
 
   
          Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof.
 
   
          Automatic Exercise:
  Applicable and means that each Warrant not previously exercised under the
Transaction will be deemed to be automatically exercised at the Expiration Time
on the Expiration Date unless Buyer notifies Seller (by telephone or in writing)
prior to the Expiration Time on the Expiration Date that it does not wish
Automatic Exercise to occur, in which case Automatic Exercise will not apply.

         
          Issuer’s Telephone Number
          and Telex and/or Facsimile Number
          and Contact Details for purpose of
          Giving Notice:
  To:   Illumina, Inc.
 
  Attn:   Christian O. Henry
 
      Senior Vice President, Chief
 
      Financial Officer
 
  Telephone:   858-202-4508
 
  Facsimile:   858-202-4599
 
       
With a copy to:
       
 
       
 
  Attn:   Glenn Pollner
 
      Dewey Ballantine LLP
 
  Facsimile:   212-259-6333

     
Settlement Terms:
   
 
   
     In respect of any Component:
   
 
   
          Settlement Currency:
  USD
 
   
          Net Share Settlement:
  On each Settlement Date, Issuer shall deliver to Bank a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Bank and cash in lieu of any fractional Share valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date. If,
in the reasonable opinion of Issuer or Bank based on advice of counsel, for any
reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Bank under Rule 144(k) under the Securities
Act of 1933, as amended (the “Securities Act”), then Bank may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.
 
   
 
  The Number of Shares to be Delivered shall be delivered by Issuer to Bank no
later than 12:00 noon

4



--------------------------------------------------------------------------------



 



     
 
  (local time in New York City) on the relevant Settlement Date.
 
   
          Number of Shares to be Delivered:
  In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess, if any, of the VWAP Price on the Valuation Date occurring
on such Exercise Date over the Strike Price (or, if there is no such excess,
zero) divided by (B) such VWAP Price.
 
   
          VWAP Price:
  For any Valuation Date, as determined by the Calculation Agent based on the
NASDAQ Volume Weighted Average Price per Share for the regular trading session
(including any extensions thereof) of the Exchange on such Valuation Date
(without regard to pre-open or after hours trading outside of such regular
trading session for such Valuation Date), as published by Bloomberg at 4:15 p.m.
New York time (or 15 minutes following the end of any extension of the regular
trading session) on such Valuation Date, on Bloomberg page “ILMN.Q <Equity> AQR”
(or any successor thereto) (or if such published volume-weighted average price
is unavailable or is manifestly incorrect, the market value of one Share on such
Valuation Date, as determined by the Calculation Agent using a volume-weighted
method).
 
   
          Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Seller is the Issuer of
the Shares) and 9.12 of the Equity Definitions will be applicable, as if
“Physical Settlement” applied to the Transaction.
 
   
Adjustments:
   
 
   
     In respect of any Component:
   
 
   
          Method of Adjustment:
  Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described below.
 
   
          Extraordinary Dividend:
  Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date.
 
   
          Calculation Agent Adjustment           in Respect of an Extraordinary
          Dividend:
  In respect of an Extraordinary Dividend, the Calculation Agent will adjust the
Strike Price, the Number of Warrants, the Warrant Entitlement and any other
variable relevant to the exercise, settlement, payment or other terms of the
Transaction to preserve

5



--------------------------------------------------------------------------------



 



     
 
  the fair value of the Transaction to Buyer after taking into account such
Extraordinary Dividend.
 
   
Extraordinary Events:
   
 
   
          Consequences of Merger Events:
   
 
   
               (a)Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
               (b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination)
 
   
               (c) Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination)
 
   
          Tender Offer:
  Applicable
 
   
          Consequences of Tender Offers:
   
 
   
               (a)Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
               (b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination)
 
   
               (c) Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination)
 
   
          Reference Markets:
  For the avoidance of doubt, and without limiting the generality of the
foregoing provisions, any adjustment effected by the Calculation Agent pursuant
to Section 12.2(e) and/or Section 12.3(d) of the Equity Definitions may (but
need not) be determined by reference to the adjustment(s) made in respect of
Merger Events or Tender Offers, as the case may be, in the convertible bond
market.
 
   
          Notice of Merger or Tender           Offer Consideration:
  Upon the occurrence of a Share-for-Other or Share-for-Combined Merger Event or
Tender Offer that causes the Shares to be converted into the right to receive
more than a single type of consideration (determined based in part upon any form
of stockholder election), Issuer shall reasonably promptly (but in any event
prior to the Merger Date or Tender Offer Date) notify the Calculation Agent of
(x) the weighted average of the types and amounts of consideration received by
the holders of Shares who affirmatively make such an election or (y) if no
holder of Shares affirmatively makes such an election, the weighted average of
the types and amount of consideration actually received by holders of Shares.
 
   
          Nationalization, Insolvency or           Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the

6



--------------------------------------------------------------------------------



 



     
 
  American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

     
Additional Disruption Events:
   
 
   
     (a) Change in Law:
  Applicable
 
   
     (b) Failure to Deliver:
  Applicable
 
   
      (c) Insolvency Filing:
  Applicable
 
   
     (d) Hedging Disruption:
  Applicable
 
   
     (e) Increased Cost of Hedging:
  Not Applicable
 
   
     (f) Loss of Stock Borrow:
  Not Applicable
 
   
     (g) Increased Cost of Stock Borrow:
  Applicable
 
   
          Initial Stock Loan Rate:
  0.25% per annum
 
   
Hedging Party:
  Buyer for all applicable Additional Disruption Events
 
   
Determining Party:
  Buyer for all applicable Additional Disruption Events
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable, provided, however, that Agreements and Acknowledgements Regarding
Hedging Activities shall be subject to the other respective representations,
warranties and agreements set forth herein.
 
   
Additional Acknowledgments:
  Applicable
 
   
3. Calculation Agent:
  Bank.
 
   
4. Account Details:
   
 
   
     Bank Payment Instructions:
   
 
   
               Bank of New York
   
               ABA 021-000-018
   
               Deutsche Bank Securities Inc.
   
               A/C 8900327634
   
               FFC: 145-91012-10
   
 
   
     Issuer Payment Instructions:
  To be provided by Issuer.
 
   
5. Offices:
   
 
   
     The Office of Bank for the Transaction is:
   
 
              Winchester house, 1 Great Winchester St, London EC2N 2DB
 
   
     Issuer is not a multibranch party.
   

7



--------------------------------------------------------------------------------



 



     6. Notices: For purposes of this Confirmation:
     (a) Address for notices or communications to Issuer:

         
 
  To:   Illumina, Inc.
 
  Attn:   Christian O. Henry
 
      Senior Vice President, Chief Financial Officer
 
  Telephone:   858-202-4508
 
  Facsimile:   858-202-4599
 
       
 
  With a copy to:    
 
       
 
  Attn:   Glenn Pollner
 
      Dewey Ballantine LLP
 
  Facsimile:   212-259-6333

     (b) Address for notices or communications to Bank:

         
 
  To:   Deutsche Bank AG London
 
      C/o Deutsche Bank Seucirties Inc.
 
      60 Wall Street
 
      New York, NY 10005
 
       
 
  Attn:   Documentation Department:
 
  Telephone:   + 44 20 7545 8193
 
  Facsimile:   + 44 11 3336 2009

     7. Representations, Warranties and Agreements:
     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Bank as follows:
     (i) On the Trade Date, (A) Issuer is not aware of any material nonpublic
information regarding Issuer or the Shares and (B) all reports and other
documents filed by Issuer with the Securities and Exchange Commission pursuant
to the Exchange Act when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents) taken together with Issuer’s press release
dated the date hereof, do not contain any untrue statement of a material fact or
any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.
     (ii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that Bank is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133 (as amended), 149 or 150, EITF Issue No. 00-19, 01-6 or 03-6
(or any successor issue statements) or under FASB’s Liabilities & Equity
Project.
     (iii) Prior to the Trade Date, Issuer shall deliver to Bank a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Bank shall reasonably request.
     (iv) Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
     (v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

8



--------------------------------------------------------------------------------



 



     (vi) On the Trade Date (A) the assets of Issuer at their fair valuation
exceed the liabilities of Issuer, including contingent liabilities, (B) the
capital of Issuer is adequate to conduct the business of Issuer and (C) Issuer
has the ability to pay its debts and obligations as such debts mature and does
not intend to, or does not believe that it will, incur debt beyond its ability
to pay as such debts mature.
     (vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).
     (viii) The representations and warranties of Issuer set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement (the “Purchase
Agreement”) dated as of the Trade Date between Issuer and Deutsche Bank
Securities Inc. and Goldman, Sachs & Co., as representatives of the Purchasers
(as defined in the Purchase Agreement) party thereto are true and correct in all
material respects.
     (ix) Issuer understands no obligations of Bank to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Bank or any governmental agency.
     (x) If the Relevant Price of the Shares is greater than USD37.26 on any of
the five Exchange Business Days immediately preceding the first Expiration Date
(determined as if each such Exchange Business Day were a Valuation Date), then
during the period starting on the first Expiration Date and ending on the last
Expiration Date (the “Settlement Period”), the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.
     (xi) If the Relevant Price of the Shares is greater than USD37.26 on any of
the five Exchange Business Days immediately preceding the first Expiration Date
(determined as if each such Exchange Business Day were a Valuation Date), then
during the Settlement Period and on any other Exercise Date, neither Issuer nor
any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.
     (b) Each of Bank and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.
     (c) Each of Bank and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the "Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Bank represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account, (iv) the assignment, transfer or other disposition of the Transaction
has not been and will not be registered under the Securities Act and is
restricted under this Confirmation, the Securities Act and state securities
laws, (v) its financial condition is such that it has no need for liquidity with
respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

9



--------------------------------------------------------------------------------



 



     (d) Each of Bank and Issuer agrees and acknowledges (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Bank is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.
     (e) Issuer shall deliver to Bank an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Bank in form and substance, with respect
to certain matters to be agreed upon.
     (f) Each party acknowledges and agrees to be bound by the Conduct Rules of
the National Association of Securities Dealers, Inc. applicable to transactions
in options, and further agrees not to violate the position and exercise limits
set forth therein.
     8. Other Provisions:
     (a) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 8(j) below, Issuer shall
owe Buyer any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions (except in the event of an Insolvency, a Nationalization, a
Tender Offer or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
the Affected Party, that resulted from an event or events within Issuer’s
control) (a “Payment Obligation”), Issuer shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to Buyer,
confirmed in writing within one Scheduled Trading Day, between the hours of 9:00
A.M. and 4:00 P.M. New York City time on the Merger Date, Tender Offer Date,
Announcement Date or Early Termination Date, as applicable (“Notice of Share
Termination”). Upon such Notice of Share Termination, the following provisions
shall apply on the Scheduled Trading Day immediately following the Merger Date,
the Tender Offer Date, Announcement Date or Early Termination Date, as
applicable:

     
Share Termination Alternative:
  Applicable and means that Issuer shall deliver to Bank the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without

10



--------------------------------------------------------------------------------



 



     
 
  consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders of
Shares, such holder shall be deemed to have elected to receive (x) the weighted
average of the types and amounts of consideration received by the holders of
Shares who affirmatively make such an election or (y) if no holder of Shares
affirmatively makes such an election, the weighted average of the types and
amount of consideration actually received by holders of Shares.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable as if “Physical Settlement” applied to the Transaction, and
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. If, in the reasonable opinion of Issuer or Bank on advice of
counsel, for any reason, any securities comprising the Share Termination
Delivery Units deliverable pursuant to this Section 8(a) would not be
immediately freely transferable by Bank under Rule 144(k) under the Securities
Act, then Bank may elect to either (x) accept delivery of such securities
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

The parties hereby agree that, notwithstanding anything to the contrary herein
or in the Agreement, in the event that following the payment of the Premium by
Bank to Issuer (i) an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to the
Transaction and, as a result, Bank owes to Issuer an amount calculated under
Section 6(e) of the Agreement or (ii) an Extraordinary Event occurs that results
in the termination or cancellation of any Transaction pursuant to Article 12 of
the Equity Definitions and, as a result, Bank owes to Counterparty a
Cancellation Amount or other amount in respect of the Transaction, such amount
shall be deemed to be zero.
     (b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Buyer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Buyer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Buyer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to Buyer)
or (B) Issuer shall deliver additional Shares or Share Termination Delivery
Units, as the case may be, so that the value of such Shares or Share Termination
Delivery Units, as determined by the Calculation Agent in a commercially
reasonable manner to reflect an appropriate liquidity discount, equals the value
of the number of Shares or Share Termination Delivery Units that would otherwise
be deliverable if such Shares or Share Termination Delivery Units were freely
tradeable (without prospectus delivery) upon receipt by Buyer (such value, the
“Freely Tradeable Value”); provided that Issuer may not make the election
described in this clause (B) if, on the date of its election, it has taken, or
caused to be taken, any action that would make unavailable either the exemption
pursuant to Section 4(2) of the Securities Act for the sale by Issuer to Bank
(or any affiliate designated by Bank) of the Shares or the exemption pursuant to
Section 4(1) or Section 4(3) of the Securities Act for resales of the Shares by
Bank (or any such affiliate of Bank); provided further that, if

11



--------------------------------------------------------------------------------



 



requested by Bank, Issuer shall make the election described in this clause (B)
with respect to Shares delivered on all Settlement Dates no later than one
Exchange Business Day prior to the first Exercise Date, and the applicable
procedures described below shall apply to all Shares delivered on the Settlement
Dates on an aggregate basis. (For the avoidance of doubt, as used in this
paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)
     (ii) If Issuer makes the election described in clause (b)(i)(A) above:
     (A) Buyer (or an Affiliate of Buyer designated by Buyer) shall be afforded
a reasonable opportunity to conduct a due diligence investigation with respect
to Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Buyer or such Affiliate, as the case may be, in its discretion; and
     (B) Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Buyer or such Affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Buyer or such Affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Buyer and its Affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all fees and expenses of counsel
for Buyer, and shall provide for the delivery of accountants’ “comfort letters”
to Buyer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.
     (iii) If Issuer makes the election described in clause (b)(i)(B) above:
     (A) Buyer (or an Affiliate of Buyer designated by Buyer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Buyer or such Affiliate identified by Buyer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;
     (B) Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Buyer or such
Affiliate and the private resale of such shares by Buyer or such Affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Buyer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Buyer
and its Affiliates and Issuer, shall provide for the payment by Issuer of all
expenses in connection with such resale, including all reasonable fees and
expenses of counsel for Buyer, shall contain representations, warranties and
agreements of Issuer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use reasonable best efforts to
provide for the delivery of accountants’ “comfort letters” to Buyer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares; and

12



--------------------------------------------------------------------------------



 



     (C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Bank, (i) unless otherwise prohibited by law, may be transferred by
and among Bank and its affiliates, and Issuer shall effect such transfer without
any further action by Bank and (ii) after the minimum “holding period” within
the meaning of Rule 144(k) under the Securities Act has elapsed with respect to
such Shares or any securities issued by Issuer comprising such Share Termination
Delivery Units, Issuer shall promptly remove, or cause the transfer agent for
such Shares or securities to remove, any legends referring to any such
restrictions or requirements from such Shares or securities upon delivery by
Bank (or such affiliate of Bank) to Issuer or such transfer agent of seller’s
and broker’s representation letters customarily delivered by Bank in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Bank
(or such affiliate of Bank).
     (c) Make-whole Shares. If Issuer makes the election described in clause
(b)(i)(B) of paragraph (b) of this Section 8, then in either case Bank or its
affiliate may sell (which sale shall be made in a commercially reasonable
manner) such Shares or Share Termination Delivery Units, as the case may be,
during a period (the “Resale Period”) commencing on the Exchange Business Day
following delivery of such Shares or Share Termination Delivery Units, as the
case may be, and ending on the Exchange Business Day on which Bank completes the
sale of all such Shares or Share Termination Delivery Units, as the case may be,
or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the Freely
Tradeable Value. If any of such delivered Shares or Share Termination Delivery
Units remain after such realized net proceeds exceed the Freely Tradeable Value,
Bank shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Bank by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) at Issuer’s election in cash or in a number of additional Shares
(“Make-whole Shares”) in an amount that, based on the Relevant Price on the last
day of the Resale Period (as if such day was the “Valuation Date” for purposes
of computing such Relevant Price), has a dollar value equal to the Additional
Amount. The Resale Period shall continue to enable the sale of the Make-whole
Shares in the manner contemplated by this Section 8(c). This provision shall be
applied successively until the Additional Amount is equal to zero, subject to
Section 8(e).
     (d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Buyer be entitled to receive,
or shall be deemed to receive, any Shares if, upon such receipt of such Shares,
either (x) the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by Buyer, together
with its affiliates subject to aggregation with Buyer under such Section 13 and
rules (collectively, the “Section 13 Buyer Group”), would be equal to or greater
than 7.5% or more of the outstanding Shares or (y) the “Beneficial Ownership”
(as defined in the Rights Agreement by and Between Issuer and Equiserve Trust
Company, N.A., as Rights Agent, dated as of May 3, 2001 (the "Rights
Agreement”)) of Buyer, together with all its Affiliates and Associates (each as
defined in the Rights Agreement) (collectively, the “Rights Agreement Buyer
Group”), would be equal to or greater than 13% of the outstanding Shares. If any
delivery owed to Buyer hereunder is not made, in whole or in part, as a result
of this provision, Issuer’s obligation to make such delivery shall not be
extinguished and Issuer shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Buyer gives
notice to Issuer that such delivery would not result in either (x) the
Section 13 Buyer Group directly or indirectly so beneficially owning in excess
of 7.5% of the outstanding Shares or (y) the Rights Agreement Buyer Group
directly or indirectly so beneficially owning in excess of 13% of the
outstanding Shares.
     (e) Limitations on Settlement by Issuer. Notwithstanding anything herein or
in the Agreement to the contrary, in no event shall Issuer be required to
deliver Shares in connection with the Transaction in excess of 4,809,608 (as
such number may be adjusted from time to time in accordance with the provisions
hereof) (the “Capped Number”). Issuer represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Capped Number is equal to or less than the number of authorized but unissued
Shares of the Issuer that are not reserved for future issuance in

13



--------------------------------------------------------------------------------



 



connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Capped Number (such Shares, the “Available
Shares”). In the event Issuer shall not have delivered the full number of Shares
otherwise deliverable as a result of this Section 8(e) (the resulting deficit,
the “Deficit Shares”), Issuer shall be continually obligated to deliver, from
time to time until the full number of Deficit Shares have been delivered
pursuant to this paragraph, Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Issuer or any of its subsidiaries
after the Trade Date (whether or not in exchange for cash, fair value or any
other consideration), (ii) authorized and unissued Shares reserved for issuance
in respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Issuer additionally authorizes and
unissued Shares that are not reserved for other transactions. Issuer shall
immediately notify Bank of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.
     (f) Equity Rights. Buyer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Issuer’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Issuer’s bankruptcy to any claim arising
as a result of a breach by Issuer of any of its obligations under this
Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Issuer herein under or pursuant to any other
agreement.
     (g) Amendments to Equity Definitions and the Agreement. The following
amendments shall be made to the Equity Definitions and to the Agreement:
     (i) The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and
     (ii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material”.
     (h) Transfer and Assignment. Buyer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity whatsoever without the consent of Issuer. In connection
with any transfer or assignment by Buyer of its rights and obligations hereunder
and under the Agreement, Buyer shall promptly provide written notice to Issuer
of such transfer or assignment, as the case may be, and the identity of the
relevant transferee or assignee.
     (i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.
     (j) Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation
(including without limitation this Section 8(k)) or any other agreement between
the parties to the contrary, (A) Issuer shall not net or set off its obligations
under the Transaction against its rights against Buyer under any other
transaction or instrument; and (B) Buyer shall not net or set off any rights of
Buyer against Issuer arising under the Transaction against its obligations to
Issuer arising under any other transaction or instrument.

14



--------------------------------------------------------------------------------



 



     (k) Additional Termination Event. If within the period commencing on the
Trade Date and ending on the second anniversary of the Premium Payment Date,
Buyer reasonably determines based on advice of counsel that it is advisable to
terminate a portion of the Transaction so that Buyer’s related hedging
activities will comply with applicable securities laws, rules or regulations,
then an Additional Termination Event shall be deemed to have occurred with
respect to which the Transaction is the sole Affected Transaction and Issuer is
the sole Affected Party, provided that with respect to such Additional
Termination Event, Bank may choose to treat part of the Transaction as the sole
Affected Transaction, and, upon the termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect.
     (l) Effectiveness. If, prior to the Effective Date, Buyer reasonably
determines based on advice of counsel that it is advisable to cancel the
Transaction because of concerns that Buyer’s related hedging activities could be
viewed as not complying with applicable securities laws, rules or regulations,
the Transaction shall be cancelled and shall not become effective, and neither
party shall have any obligation to the other party in respect of the
Transaction.
     (m) Extension of Settlement. Bank may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Bank determines, in its reasonable discretion based on advice
of counsel, that such further division is necessary or advisable to preserve
Bank’s hedging activity hereunder in light of existing liquidity conditions in
the cash market or stock loan market or to enable Bank to effect purchases of
Shares in connection with its hedging activity hereunder in a manner that would,
if Bank were Issuer or an affiliated purchaser of Issuer, be compliance with
applicable legal and regulatory requirements.
     (n) Governing Law and Waiver of Jury Trial. THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE AGREEMENT, THIS CONFIRMATION OR THE TRANSACTION (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     (o) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.
     (p) Amendment. If the Purchasers party to the Purchase Agreement exercise
their right to purchase additional convertible notes as set forth therein, then,
at the discretion of Issuer, Bank and Issuer will either enter into a new
confirmation evidencing warrants to be issued by Issuer to Bank on substantially
identical terms as this Confirmation or amend this Confirmation (in each case on
pricing terms substantially identical to those set forth herein, including, for
the avoidance of doubt, at the same Premium per Option) (such additional
confirmation or amendment to this Confirmation to provide for the payment by
Bank to Issuer of the additional premium related thereto).
     (o) Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Issuer, such delivery shall be effected through
Deutsche Bank Securities, Inc. (“DBSI”). In addition,

15



--------------------------------------------------------------------------------



 



all notices, demands and communications of any kind relating to the Transaction
between Bank and Issuer shall be transmitted exclusively through DBSI.
     (p) Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to + 44 11 3336 2009. Originals shall be provided for your
execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
Very truly yours,
DEUTSCHE BANK AG LONDON

         
By:
  /s/ Andrea Leung    
 
 
 
Name: Andrea Leung    
 
  Title: Managing Director    
By:
  /s/ Lee Frankenfield    
 
 
 
Name: Lee Frankenfield    
 
  Title: Managing Director    

DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with this Transaction

         
By:
  /s/ Andrea Leung           Name: Andrea Leung     Title: Managing Director    
 
       
By:
  /s/ Lee Frankenfield           Name: Lee Frankenfield     Title: Managing
Director    

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.
ILLUMINA, INC.

     
By:
  /s/ Christian O. Henry
 
  Name: Christian O. Henry
 
  Title: Senior Vice President & Chief Financial Officer

 



--------------------------------------------------------------------------------



 



Annex A
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

              Component Number   Number of Warrants   Expiration Date
1
    60,120     May 16, 2014
2
    60,120     May 19, 2014
3
    60,120     May 20, 2014
4
    60,120     May 21, 2014
5
    60,120     May 22, 2014
6
    60,120     May 23, 2014
7
    60,120     May 27, 2014
8
    60,120     May 28, 2014
9
    60,120     May 29, 2014
10
    60,120     May 30, 2014
11
    60,120     June 2, 2014
12
    60,120     June 3, 2014
13
    60,120     June 4, 2014
14
    60,120     June 5, 2014
15
    60,120     June 6, 2014
16
    60,120     June 9, 2014
17
    60,120     June 10, 2014
18
    60,120     June 11, 2014
19
    60,120     June 12, 2014
20
    60,120     June 13, 2014
21
    60,120     June 16, 2014
22
    60,120     June 17, 2014
23
    60,120     June 18, 2014
24
    60,120     June 19, 2014
25
    60,120     June 20, 2014
26
    60,120     June 23, 2014
27
    60,120     June 24, 2014
28
    60,120     June 25, 2014
29
    60,120     June 26, 2014
30
    60,120     June 27, 2014
31
    60,120     June 30, 2014
32
    60,120     July 1, 2014
33
    60,120     July 2, 2014
34
    60,120     July 3, 2014
35
    60,120     July 7, 2014
36
    60,120     July 8, 2014
37
    60,120     July 9, 2014
38
    60,120     July 10, 2014
39
    60,120     July 11, 2014
40
    60,124     July 14, 2014

 